Citation Nr: 1702125	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides while in service and as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a kidney mass, to include as due to hypertension and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board previously remanded the Veteran's claims for further development in January 2015 and January 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumed.

2.  The Veteran has not been shown to have hypertension that manifested in or within one year thereafter or that is otherwise causally or etiologically related to his military service, to include exposure to herbicide therein, or that was caused or aggravated by his service-connected diabetes mellitus.

3.  The Veteran has not been shown to have a kidney mass that manifested in or is otherwise causally or etiologically related to his military service, or that was caused or aggravated by his service-connected diabetes mellitus and/or his hypertension.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 111, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  A kidney mass was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the Veteran with such notice in December 2005, September 2008, and February 2016.  The Board notes that the September 2008 and February 2016 notice letters were not sent to the Veteran prior to the July 2006 rating decision.  However, these letters were sent in response to the broadening of the Veteran's claims and the January 2016 Board remand directive to ensure that the Veteran received complete, adequate notice.  The issues were then readjudicated in a March 2016 supplemental statement of the case (SSOC), such that the initial timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any additional outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded VA examinations and medical opinions were obtained in May 2013, April 2015, and February 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the April 2015 and February 2016 VA examination and medical opinions obtained in this case were adequate, as they were predicated on a full reading of the Veteran's claims file and on an examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided rationale for conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

 The Board acknowledges the contention of the Veteran's representative in October 2016 that he should be afforded a more thorough VA examination in connection with his claims. However, he did not allege any specific deficiencies in the examination reports, and the Board has found the April 2015 medical opinion and the February 2016 VA examination and opinion to be adequate.

The Board also finds that there has been substantial compliance with the prior January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The January 2016 remand directed the AOJ to obtain any additional VA medical records, send the Veteran adequate notice with regard to his claims for secondary service connection, and obtain a VA examination for his hypertension claim.  The Board notes that the AOJ associated additional VA medical records with the file and obtained a VA examination in February 2016.  The AOJ also sent the Veteran a notice letter regarding his secondary service connection claims in February 2016.    

Moreover, as noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in July 2014.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a). The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With respect to the current appeal, this list includes cardiovascular renal disease, such as hypertension. See 38 C.F.R. § 3.309 (a).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309 (e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307 (d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not appropriate for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600, 42608 (June 24, 2002).   When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997) (applying principle to Agent Orange exposure).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

In this case, the Veteran has claimed that he currently has hypertension that is due to in-service herbicide exposure and/or as secondary his service-connected diabetes mellitus.  In addition, he has claimed that he has a kidney mass that was caused by his hypertension and/or his service-connected diabetes mellitus.


I.  Hypertension

As an initial matter, in this decision, all blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg).  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for
hypertension.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  His May 1969 entrance examination and his February 1971 separation examination did not note any relevant diagnoses or symptoms.  In fact, his February 1971 separation examination found his heart and vascular system to be normal, and his blood pressure was recorded as 128/86.  The February 2016 VA examiner also found no objective evidence of hypertension in the service treatment records.  

There is also no evidence that the Veteran developed hypertension to a compensable degree within one year thereafter or that there was a continuity of symptomatology.  Indeed, the medical evidence shows that he was first diagnosed in 2003.  Moreover, the Veteran told the February 2016 VA examiner that he was not prescribed medication for hypertension until 1999 or 2000.  Thus, both the medical and lay evidence show that hypertension did not manifest in service or for many years thereafter.  

The Veteran's service personnel records do show that he had service in Vietnam during the requisite time period.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  However, hypertension is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  The Veteran is therefore not entitled to service connection for hypertension on a presumptive basis based on herbicide exposure. 38 C.F.R. § 3.309 (e).   

The Board notes that the Veteran's representative submitted a September 2015 brief in which it was noted that VA Fast Letter 08-14 reported findings of limited or suggestive evidence that exposure to herbicides is associated with an increased chance of developing high blood pressure.  Therefore, the representative believed that Fast Letter 08-14 should apply to this claim.  However, the Board notes that VA Fast Letter 08-14 described the temporary, interim procedures to be followed in dealing with claims involving hypertension based on herbicide exposure during a time when the Secretary had not yet decided whether to add hypertension to the list of conditions associated with herbicide exposure.  This notice letter did not indicate that an association between hypertension and herbicides had been found, but rather, that a link was being reviewed.  Ultimately, a link was not found, and hypertension was not added to the list of such conditions.  VA Fast Letter 08-14 was then rescinded.  As such, VA Fast Letter 08-14 does not assist the Veteran with his claim.

Moreover, the February 2016 VA examiner opined that it less likely than not that the Veteran's essential hypertension was caused by exposure to herbicides, including Agent Orange, or incurred in military service due to event, illness, or injury.  In so doing, she noted that there are no documents to support a causal relationship between herbicides and hypertension in the medical records and that peer reviewed medical literature does not support Agent Orange as causalgia of hypertension.

There is no medical opinion otherwise relating the Veteran's current hypertension to his herbicide exposure in service.

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's hypertension is related to his military service, including herbicide exposure.

Thus, the remaining question is whether the service-connected diabetes mellitus has caused or aggravated his current hypertension.

The Veteran was afforded a VA examination in April 2005 at which time he was diagnosed with essential hypertension, but there was only impaired glucose tolerance and not diabetes mellitus.  There was also no evidence of renal dysfunction.

The Veteran was afforded another VA examination in May 2013 during which the examiner noted that the Veteran had been diagnosed with hypertension in 2003.  After an evaluation and review of the Veteran's medical records, the examiner indicated that the Veteran's hypertension was diagnosed three years prior to his diagnosis of diabetes mellitus.  Thus, he found that it was impossible that the diabetes mellitus had caused the hypertension.  The examiner also noted that the only way in which the Veteran's diabetes mellitus could have aggravated his hypertension was through damage to the kidneys, which he noted were normal at that time.  

The Veteran was provided an additional VA examination in February 2016 during which he was diagnosed with hypertension.  She noted that there was an onset date of 1999, taking into account the Veteran's statements regarding his diagnosis, but that first formal diagnosis of essential hypertension was noted in the medical records in 2003.  The examiner indicated that 80 to 95 percent of patients are diagnosed with primary or essential hypertension, which is of unknown etiology.  The remaining 5 to 20 percent have secondary hypertension due to a specific underlying disorder causing an elevation in blood pressure.  She opined that the Veteran's diagnosis was essential hypertension, which occurs without a known etiology.  She noted that risk factors for essential hypertension include age, gender, race, obesity, sedentary lifestyle, and genetics.  

The February 2016 examiner further observed that the Veteran's service-connected diabetes mellitus had been diagnosed three years after his diagnosis of hypertension, which made it impossible for the diabetes mellitus to be the etiology of the hypertension.   She also opined that hypertension caused or aggravated by diabetes mellitus is unlikely, unless there is severe diabetic nephropathy or chronic kidney disease.  Notably, the Veteran's kidney function was found to be normal.  

The Veteran's VA medical records show a diagnosis of hypertension, but offer no opinions as to its etiology.

The Board notes that the Veteran has claimed that that his hypertension is due to his herbicide exposure in service and/or is secondary to his service-connected diabetes mellitus.  He is competent in this case to report his experience and symptoms since service, and as stated above, his herbicide exposure is presumed.  However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his hypertension.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, the diagnosis and etiology of his hypertension, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship, particularly in light of the delayed onset of the disorder and the other risk factors that have been identified by the VA examiners.  

Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the February 2016 VA medical opinion to be more probative, as it based on a review of the record, an examination, and the examiner's own medical expertise, training, and knowledge. She supported her conclusions with a rationale that considered medical literature and other factors.

For these reasons, the Board finds that the Veteran's current hypertension is not secondary to his service-connected diabetes mellitus.

Based on the foregoing, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for hypertension.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Kidney Mass

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a kidney mass.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of a kidney disorder or mass, and the other medical evidence of record does not suggest that a kidney mass manifested in service or within close proximity thereto or is otherwise related to his military service.  

Indeed, an April 2015 VA examiner opined that it was less likely than not that the Veteran's kidney mass was related to his military service.  In support of this opinion, the examiner noted that there was no history or complaints of kidney mass in the service treatment records and that the kidney mass was not diagnosed until 2003.  She indicated that simple renal cysts are frequently observed in normal kidneys, accounting for approximately 65 to 70 percent of cases.  Risk factors for development of simple cysts include aging and high blood pressure.  In light of the fact that simple renal cysts are common and the most common risk factor is aging, that the Veteran had no diagnosis of renal cysts while in service, and that his cyst was not diagnosed until 32 years after service, the examiner concluded that it was less likely than not that his right simple renal cyst is related to his military service.

The Veteran has not alleged otherwise, and he has not identified any injury, disease, or event in service to which he believes that his kidney mass is related.  Rather, the Veteran claimed that his current kidney mass is secondary to his hypertension and/or his service-connected diabetes mellitus.    

The Veteran is currently service-connected for diabetes mellitus.  As discussed in detail above, the Veteran is not service-connected for his hypertension.  As such, a discussion of whether the Veteran's hypertension has caused or aggravated his kidney mass is unnecessary, as it does not assist the Veteran in his secondary service connection claim.  Thus, the crux of this case is whether the service-connected diabetes mellitus caused or aggravated his current kidney mass.

At a VA medical appointment in February 2004, the Veteran underwent imagining of his kidneys, which revealed a simple renal cyst in the right kidney.  The April 2015 VA diabetes mellitus examination did not reveal evidence of renal dysfunction. 

The April 2015 VA examiner opined that the Veteran's kidney mass was less likely than not due to or the result of his service-connected diabetes mellitus.  She explained that diabetes mellitus causes damage of the kidney through the filtration system of the kidney, which causes changes such as mesangial expansion, glomerular basement membrane thickening, and glomerular sclerosis and is manifested by albuminuria.  Thus, as renal cysts are a structural problem of the kidney and are not related to diabetes mellitus, it was less likely than not that his renal cyst was caused by or permanently aggravated by his service-connected diabetes mellitus.  

The Veteran and his representative have asserted that his kidney mass is related to his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, the diagnosis and etiology of his kidney mass, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship, particularly in light of the delayed onset of the disorder and the other risk factors that have been identified by the VA examiner.  

Moreover, even assuming the lay assertions regarding etiology were competent, the Board nevertheless finds the April 2015 VA medical opinion to be more probative.  As discussed above, the VA examiner reviewed and considered the evidence of record, including the Veteran's statements and reported medical history, and provided a medical opinion with a supporting rationale relying on her medical training, knowledge, and expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a kidney mass.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for a kidney mass is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


